Case 3:20-cv-00884-MHL-EWH Document 5 Filed 12/16/20 Page 1 of 1 PageID# 18




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

RAZELL JOHNSON,

       Plaintiff.

\I,                                                                   Civil Action No. 3:20CV884

UNKNOWN, et al.,

       Defendants.

                                  MEMORANDUM OPINION

       By Memorandum Order entered on December 3, 2020, the Court directed the Clerk to

mail a standardized form for filing a 42 U.S.C. § 1983 complaint to Plaintiff because his

complaint was missing pages. The Court instructed Plaintiff to complete and return the form

within fourteen ( 14) days of the date of entry thereofifhe wished to file a complaint at this time.

On December 14, 2020, the United States Postal Service returned the December 3. 2020

Memorandum Order to the Court marked, "'RETURN TO SENDER,'. and "MOVED, LEFT NO

ADDRESS/UNABLE TO FORWARD.'' because Plaintiff apparently relocated. Since that date.

Plaintiff has not contacted the Court to provide a current address. Plaintiffs failure to contact

the Court and provide a current address indicates his lack of interest in prosecuting this action.

See Feel. R. Civ. P. 4l(b). Accordingly, the action will be DISMISSED WITHOUT

PREJ UDICE.

       An appropriate Order shall accompany this Memorandum Op\11t_i1.        /s~
                                                          1\1. I lanna 1 auc ·
                                                          United States Dist<J;iict Judge
                                                              M. Hannah Lauck
                                                              United States District Judge
Date: /Z··)lt 'lo
Richmond. Virginia
